Citation Nr: 1341868	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-03 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess 20 percent for degenerative joint disease of the lumbar spine.  

3.  Entitlement to a total rating due to individual unemployability caused by the Veteran's service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from December 1973 to June 1994.  

This case was previously before the Board of Veterans' Appeals (Board) in May 2012, at which time, it was remanded to the VA Appeals Management Center (AMC) in Washington, D.C. for further development.  The AMC was to perform the following actions:  

1.  Obtain any records of the Veteran's treatment, VA and non-VA, that was not evidenced by the current record. 

2.  Schedule an examination to determine whether the Veteran has an acquired psychiatric disorder, including major depressive disorder, as a result of any in-service incident or whether he had a psychiatric disorder that pre-existed service and was aggravated by service. 

3.  Schedule a back examination to determine the severity of the Veteran's service-connected low back disability and its impact on his employability and daily activities. 

Following the requested development, the AMC confirmed and continued the denial of entitlement to service connection for a psychiatric disorder and a rating in excess of 20 percent for the Veteran's service-connected back disorder.  Thereafter, the case was returned to the Board for further appellate action.

In October 2013, the Veteran's then-representative, the Veterans of Foreign Wars of the United States (VFW) noted that the Veteran had appointed a new representative, the American Legion.  The VFW further noted that such action effectively revoked its representation of the Veteran.  

Later in October 2013, the Board asked the Veteran to clarify the identity of his representative.  The Board noted that if it did not hear from the Veteran within 30 days, it would assume that the Veteran wished to represent himself.  To date, the Veteran has not replied to the Board's request.  Accordingly, the Board will proceed as if the Veteran no longer desires representation.  

After reviewing the record, the Board finds that further development of record is warranted with respect to the issue of entitlement to an increased rating for his service-connected low back disability.  In addition, the evidence raises an ancillary issue of entitlement to a TDIU.  Those issues are addressed in the REMAND portion of the decision below.


FINDING OF FACT

The Veteran has PTSD as a result of combat participation with valor in at least two conflicts.  


CONCLUSION OF LAW

PTSD is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claim of entitlement to service connection for a psychiatric disorder, claimed as PTSD.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.  

The Veteran's claim is being granted; and, as such, any deficiencies with regard to VA's duties to assist him in the development of that claim are harmless and nonprejudicial.  Any further discussion in that regard would be superfluous; and, therefore, the Board will proceed to the merits of the appeal.

Analysis

The Veteran contends that he has a psychiatric disorder as the result of stressors encountered during combat in multiple wars.  Therefore, he maintains that service connection is warranted.  After carefully considering the claim in light of the record and the applicable law, the Board agrees.  To that extent, the appeal will be allowed.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor actually occurred.  38 C.F.R. § 3.304(f); See Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Veteran's service separation paper (DD 214 MC) shows that his decorations include the Bronze Star Medal with combat V and 2 awards of the Combat Action Ribbon.  A letter from his commander at the time of the Veteran's retirement from the service shows that the Veteran has 3 combat action ribbons.  Such extensive combat supports the Veteran's contentions of multiple stressors in service.  They include an incident in which he personally captured the second-in-command of enemy operations during the conflict in Grenada.

Since November 2005, the Veteran has been followed for PTSD by the Post-traumatic Stress Clinical Team (PDT) at the Pittsburgh VA Medical Center.  That diagnosis (which was made by a team psychiatrist and most recently endorsed by a team psychologist) was found to be the result of the Veteran's combat experiences in Grenada and Beirut.  

The VA examinations in October 2006, December 2009, and May 2012 failed to confirm the diagnosis of PTSD.  They noted that the Veteran's psychiatric problems, primarily diagnosed as major depressive disorder and a personality disorder, were consistent with a lifelong pattern of behavior and that he did not seek psychiatric treatment until the death of his wife in 2005.  

The Board finds the evidence both for and against the Veteran's claim to be in relative equipoise.  That is, there is an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim that he has PTSD has a result of his combat stressors.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board finds that the Veteran has met the criteria for service connection for PTSD.  Therefore, service connection is warranted, and, to that extent, the appeal is allowed.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The case is REMANDED for the following action:

1.  Notify the Veteran of VA's duties to notify and assist him in the development of his claim of entitlement to a TDIU.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

2.  On page 10 of the May 2012 VA examination report, the examiner indicated that the Veteran's lumbar spine condition had no impact on his ability to work.  The VA examiner also opined that the Veteran's service-connected low back disability impacted his ability to obtain and maintain gainful employment. In light of these contradictory statements, the RO must return the case to the health care provider who performed the May 2012 VA examination of the Veteran's spine.  

The health care provider must reconcile the foregoing contradictory statements and determine the impact, if any, that the Veteran's service-connected low back disability has on his employment.  

The VA health care provider must state how and why she reached the opinion she did.  

If the VA health care provider is unable to reach an opinion without resort to speculation, she must state why she is unable to do so.

If the VA health care provider who performed the May 2012 VA examination of the Veteran's spine is unavailable, the RO must forward the case to a VA physician for an opinion as to the impact, if any, that the Veteran's service-connected low back disability has on his employment.  

The VA physician must state how and why he or she reached the opinion they did.  

If the VA physician is unable to reach an opinion without resort to speculation, he or she must state why they are unable to do so.  

If the VA physician is unable to render an opinion without performing an additional examination, such an examination must be scheduled.  The purpose is to determine the nature and extent of the Veteran's service-connected degenerative arthritis of the lumbar spine. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  
The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.  

The examiner must report the following:

a) The Veteran's range of lumbar spine motion or, if ankylosis is present, whether it is favorable or unfavorable; 

(Note: For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.)

b) Whether there is associated muscle spasm, guarding, or localized tenderness which does or does not result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis; 

c) Whether there are any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment;
d) Whether, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion;

e) The total duration of incapacitating episodes over the past 12 months, e.g. a total duration of at least two weeks but less than four weeks; a total duration of at least four weeks but less than six weeks; a total duration of at least six weeks; 

(Note: An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.) 

f) Whether there is a lack of normal endurance and functional loss due to pain and pain on use, including that experienced during flare ups; 

g) Whether there is weakened movement, excess fatigability, and/or incoordination; 

i) The effects of the service-connected degenerative arthritis of the lumbar spine on the Veteran's ordinary activity, including his activities of daily living and employment.  

The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013). 

In the event that the Veteran does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If the notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

3.  When the actions requested in parts 1 and 2 have been completed, schedule the Veteran for a comprehensive examination to determine the extent of impairment attributable to his service-connected disabilities, collectively.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.  

Following the examination, the examiner must render an opinion as to whether the Veteran's service-connected disabilities, collectively, preclude him from securing and following a substantially gainful occupation.  

(Please note:  Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  This suggests a living wage.  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  )
4.  When the actions requested in parts 1, 2, and 3 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to a rating in excess of 20 percent for degenerative arthritis of the lumbar spine.  Also adjudicate the issue of entitlement to a TDIU.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


